                        Case 18-10512-KBO             Doc 1453        Filed 02/24/20        Page 1 of 2




                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF DELAWARE

                                                                 )    Chapter 11
         In re:                                                  )
                                                                 )    Case No. 18-10512 (KBO)
         Zohar III, Corp., et al.,1                              )
                                                                 )    Jointly Administered
                                             Debtors.            )
                                                                 )
                                                                 )
                                                                 )    Ref. Docket Nos. 356 and 1092

                       FURTHER INTERIM ORDER AUTHORIZING THE DEBTORS’
                               LIMITED USE OF CASH COLLATERAL

                  Upon consideration of the Debtors’ Motion for Entry of an Order Authorizing the Use of

         Cash Collateral [Docket No. 356] and that Notice of Filing of Proposed Revised Cash Collateral

         Order [Docket No. 1092] (collectively, the “Motion”) filed by the above-captioned debtors and

         debtors in possession (collectively, the “Debtors”) and the subsequent representations of counsel

         with respect to the Motion; and the Court having found that it has jurisdiction over this matter

         pursuant to 28 U.S.C. §§ 1334(b) and 157, and the Amended Standing Order of Reference from

         the United States District Court for the District of Delaware dated as of February 29, 2012; and

         the Court having found that venue of these cases and the Motion in this district is proper

         pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having found that this matter is a core

         proceeding pursuant to 28 U.S.C. § 157(b); and the Court having found that notice of this Order

         is adequate; and upon agreement of the parties and after due deliberation and sufficient cause

         appearing therefor

                  IT IS HEREBY ORDERED THAT:


         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
         Zohar III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
         (9261), Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times
         Square, c/o FTI Consulting, Inc., New York, NY 10036.
Error!
                        Case 18-10512-KBO               Doc 1453         Filed 02/24/20        Page 2 of 2




                 1.       The Debtors are hereby authorized to use Cash Collateral2 solely to fund (a) the

         administrative costs and expenses incurred by the Debtors, and (b) the costs and expenses

         incurred by the Indenture Trustee, each as reflected on the budget attached hereto as Exhibit A

         through and including March 31, 2020.

                 2.       As adequate protection, the 507(b) Claims and Adequate Protection Liens granted

         to the Indenture Trustee, on behalf of the Secured Parties, under paragraph 11 of the FFCC Order

         shall extend and apply to the use of Cash Collateral under this Order

                 3.       The arguments and rights of all parties are expressly preserved with respect to the

         use of Cash Collateral and the terms and conditions of any further order approving the same.

                 4.       The terms and conditions of this Order shall be immediately effective and

         enforceable upon its entry.

                 5.       The Court shall retain jurisdiction with respect to all matters arising from or

         related to the implementation of this Order.




         Dated: February 24th, 2020                                    KAREN B. OWENS
         Wilmington, Delaware                                          UNITED STATES BANKRUPTCY JUDGE




         2
             All capitalized terms used and not defined herein shall have the meanings ascribed to them in the first final cash
             collateral order [Docket No. 588] (the “FFCC Order”).
Error!
                                                                   2
